Title: To George Washington from Elias Boudinot, 18 June 1778
From: Boudinot, Elias
To: Washington, George


                    
                        Dr Sir
                        German Town [Pa.] June 18 1778 8 oClock P.M.
                    
                    I am this Moment returned from the Point opposite to Gloucester—As soon as the City was a little reconnoitered, and prudent precautions taken, I went down with two or three chosen Persons to the Point from whence the Enemy had just gone over—We plainly discovered their rear & indeed the direction of the whole Party from the Dust—Two Deserters came over to us while we were there, one swam the River the other came in a Canoe—From the whole, I think your Excellency may depend on the following facts—That the main Body passed over at Coopers ferry—The flying Army as it is called passed to Gloucester to serve as a Covering Party—This last Body halted about two or three Hours at Gloucester, buried their Scows dressed two Days Provision and marched towards Haddonfield about three or four oClock, where it is said they are to join the Main Body this Evening—One thing only puzzeled me, it was clearly discernible that the last of the main Body, who were in sight when we entered the City, marched down from Coopers ferry along the River, to Gloucester—The only way I can Account for this, is to suppose them part of the flying Army—I asked the Deserter how it came that this flanks division marched to the right of the main Body instead of the left—He answered me that it was reported that Genl wayne with his Division had crossed from Wilmington—we have sent off two or three proper Persons in their rear.
                    a light Horseman comes in with your Excellency⟨’s⟩ Letter of this date, but the Contents are as fully answered by the above, as I am now capable of; every possible measure shall be taken by me to endeavour to watch the Enemy’s movements.
                    Notwithstanding every endeavour used to the Contrary, they have embarked all our Prisoners except a very few—They persist in taking the Officers with them, but say they will disembark the Privates in the River when their Prisoners arrive—I have given for Answer, that under so notorious a Violation of a solemn Agreemt for the purpose, I could not say whether your Excellency would suffer another of their Prisoners to be sent in at any rate. I am Your Excellency’s Most Obedt & Most Hble Servt
                    
                        Elias Boudinot
                    
                 